TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00495-CV




 
 
W. C. and L. H., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 126th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-000261,
  The Honorable Suzanne Covington, JUDGE
  PRESIDING 




 



                                                                O
  R D E R
PER CURIAM
                      The reporter’s record in
  this appeal was originally due to be filed on July 30, 2012.  By request to this Court dated August 8,
  2012, Ms. Alicia Racanelli requested an extension of 10 days.
                      Effective March 1, 2012,
  amendments to the Texas Rules of Appellate Procedure adopted by Texas Supreme
  Court Miscellaneous Docket No. 12-9030 prohibit this Court from granting
  extensions of over 10 days for the filing of reporters’ records in
  accelerated appeals, including those from suits for termination of parental
  rights.  See Tex. R. App. P. 35.3(c). 
  Further, any extensions of time granted for the filing of the
  reporters’ records may not exceed 30 days cumulatively.  See
  Tex. R. App. P. 28.4(b)(2).  Accordingly,
  Ms. Alicia Racanelli is hereby ordered to file the reporter’s record in this
  case on or before August 24, 2012.  If
  the record is not filed by that date, Ms. Racanelli may be required to show
  cause why she should not be held in contempt of court.
                      It is ordered on August
  14, 2012.
 
Before Chief Justices
  Jones, Justices Rose and
  Goodwin